Exhibit 10.1

GENERAL RELEASE AGREEMENT

1.    I acknowledge that my employment with Noble Drilling Services Inc.
(“Noble”) ended on February 6, 2020, and that I have received all wages to which
I am entitled. I understand that I am eligible to receive the following Special
Separation Benefit from Noble: (i) a gross lump-sum payment of $286,666.67,
which is equivalent to my regular base salary for eight months and is subject to
all withholdings and payroll deductions required by law; (ii) a gross lump-sum
payment of $479,000.00, less withholdings and payroll deductions as required by
law; and (iii) if I timely elect to continue my group health insurance coverage
under COBRA, payment by Noble of the premiums for such coverage for six months
beginning March 1, 2020. I understand that as a condition of receiving the
Special Separation Benefit to which I am not otherwise entitled, I must sign
this General Release Agreement (the “Agreement”) and not revoke my acceptance. I
further understand that the lump-sum portion described in subpart (i) of the
Special Separation Benefit constitutes wages in lieu of notice.

2.    In exchange for the Special Separation Benefit, I release, acquit, and
forever discharge (i) Noble, (ii) any parent, subsidiary, or affiliated entity
of Noble, (iii) any current or former officer, stockholder, member, director,
partner, agent, manager, employee, representative, insurer, or attorney of the
entities described in (i) or (ii), (iv) any employee benefit plan sponsored or
administered by any person or entity described in (i), (ii), or (iii), and
(v) any successor or assign of any person or entity described in (i), (ii),
(iii), or (iv) (collectively, the “Noble Parties”) from, and waive to the
maximum extent permitted by applicable law, any and all claims, liabilities,
demands, and causes of action of whatever character, whether known or unknown,
fixed or contingent, or vicarious, derivative, or direct, that I may have or
claim against Noble or any of the other Noble Parties. I understand that this
general release includes, but is not limited to, any and all claims arising
under federal, state, or local laws prohibiting employment discrimination,
including the Age Discrimination in Employment Act, or other claims growing out
of, resulting from, or connected in any way with my employment with Noble or the
ending of my employment with Noble. I understand that this Agreement does not
waive any rights or claims against Noble or any of the other Noble Parties that
may arise after the date I sign it.

3.    I understand that I may accept the terms of this Agreement by initialing
all four pages in the bottom-right corner, signing and dating the fourth page,
and returning all pages of this Agreement to Tom Madden, Vice President &
General Manager – Administration, by email at tmadden@noblecorp.com no later
than February 27, 2020, which I acknowledge is at least 21 days from the date I
first received it. I further understand that if I am unable to email the signed
Agreement, I may mail it to Tom Madden at 13135 South Dairy Ashford, Suite 800,
Sugar Land, Texas 77478, so long as it is postmarked no later than February 27,
2020. I represent and warrant that, except for modifications expressly agreed to
by Noble, I have not modified this Agreement as it was originally presented to
me, and that any modifications to this Agreement, whether material or
immaterial, made by Noble and me after it was originally presented to me do not
extend or restart the period for me to consider and accept this Agreement.

4.    I understand that the terms of this Agreement will become effective and
enforceable on the eighth day after I sign it, unless before then I revoke my
acceptance in writing and deliver my written revocation to Tom Madden at the
email or address listed above, in which case I will not be entitled to receive
the Special Separation Benefit. I further understand that Noble will pay the
lump-sum portions of the Special Separation Benefit to me no later than ten
business days after this Agreement becomes effective and enforceable. I
acknowledge and agree that Noble has no legal obligation to provide the Special
Separation Benefit offered to me. Signing this Agreement constitutes my
agreement to all terms and conditions set forth in it and is in consideration of
Noble’s agreement to provide the Special Separation Benefit.



--------------------------------------------------------------------------------

General Release Agreement

Page 2

 

5.    In consideration of the Special Separation Benefit, I also agree that I
will not disclose the fact or terms of this Agreement or the attached
February 6, 2020 memorandum from Julie J. Robertson to any persons other than my
spouse, attorneys, and accountant or tax-return preparer, if any, if those
persons have agreed to keep such information confidential.

6.    I acknowledge and agree that I forever waive the right to participate in
any class or collective action against Noble or any of the other Noble Parties
with respect to any claim or cause of action arising from my employment or the
ending of my employment with Noble. I further acknowledge and agree that I
forever waive any right to recover, and I will not request or accept, anything
of value from Noble or any of the other Noble Parties arising out of or
connected in any way with my employment or the ending of my employment with
Noble, the employment practices of Noble, or any other act, conduct, or omission
of any of the Noble Parties, other than the Special Separation Benefit, whether
sought directly by me or by any government agency, individuals, or group of
individuals on my behalf. Notwithstanding the foregoing, I understand that this
Agreement does not limit my right to receive an award for information I provide
to a government agency.

7.    I irrevocably waive the right to trial by jury with respect to any claim
or cause of action against Noble or any of the other Noble Parties arising from
my employment or the ending of my employment with Noble or from this Agreement
(either for alleged breach or enforcement).

8.    In further consideration of the Special Separation Benefit, I agree not to
make to any other person or entity any statement (whether oral, written,
electronic, anonymous, on the Internet, or otherwise) that directly or
indirectly impugns the quality or integrity of Noble’s or any of the other Noble
Parties’ business or employment practices, or any other disparaging or
derogatory remarks about Noble or any of the other Noble Parties.

9.    I knowingly, voluntarily, and intelligently waive any free-speech,
free-petition, free-association, free-press, or other U.S. or state
constitutional rights I may have to make any statements prohibited under this
Agreement. I further irrevocably waive the right to file a motion to dismiss or
pursue any other relief under the Texas Citizens Participation Act or similar
state law in connection with any claim or cause of action filed against me by
Noble or any of the other Noble Parties arising from any alleged breach of this
Agreement.

10.    In further consideration of the Special Separation Benefit, and without
further consideration, I agree to cooperate fully and completely with Noble and
any of the other Noble Parties with respect to matters on which I worked during
my employment and to assist with pending or future investigations, proceedings,
or litigation, public or private, involving Noble or any of the other Noble
Parties on matters about which I have personal knowledge. This obligation
includes my promptly meeting with representatives of Noble or the other Noble
Parties, either personally or by telephone, at reasonable times upon their
request and without unreasonable interference with my employment or personal
activities, and providing information and, where applicable, testimony, that is
truthful, accurate, and complete, according to information known to me.



--------------------------------------------------------------------------------

General Release Agreement

Page 3

 

11.    I acknowledge that I have returned to Noble all of its or any of the
other Noble Parties’ property and agree to deliver immediately to Noble any such
additional items that I may discover in my possession.

12.    I agree and understand that I am no longer authorized to log in to,
access, or otherwise use Noble’s computer systems, network, or Internet domain,
and that any such login or attempt to log in to, access, or use is unauthorized.
I further agree not to make, attempt, or assist (directly or indirectly) anyone
else with respect to any such unauthorized login, access, or use of Noble’s
computer systems, network, or Internet domain.

13.    I acknowledge that all of the documents and information to which I had
access during my employment, including but not limited to all trade secrets,
information pertaining to any employees of Noble or any of the other Noble
Parties, or specific transactions in which Noble or any of the other Noble
Parties was, is, or may be involved, all information concerning the matters on
which I worked while employed by Noble or any of the other Noble Parties, and in
general all other information concerning the business and operations of Noble or
any of the other Noble Parties, are confidential and may not be disseminated or
disclosed by me to any other parties, except as may be authorized in writing by
Noble or as required by law or valid subpoena. In the event I am served with a
subpoena or it appears that I will be compelled by law or judicial process to
disclose such confidential information, I agree to immediately notify Tom Madden
at tmadden@noblecorp.com. Notwithstanding the foregoing, I understand that I am
not required to notify Noble that I have been served a subpoena or otherwise
compelled by law or judicial process to disclose confidential information as
part of any governmental investigation.

14.    I understand that nothing in this Agreement precludes me from
(i) voluntarily filing a charge or complaint with, providing truthful
information to, or cooperating with an investigation conducted by a government
agency, (ii) providing information to my attorney (if any), (iii) making
statements under oath or giving truthful testimony in a legal proceeding or as
required by law or valid legal process, such as by a subpoena or court order,
(iv) disclosing a trade secret in confidence to a governmental official,
directly or indirectly, or to an attorney, if the disclosure is made solely for
the purpose of reporting or investigating a suspected violation of law, or in a
document filed under seal in a lawsuit or other proceeding, and I cannot be held
criminally or civilly liable under any federal or state trade secret law for
such a disclosure, or (v) engaging in any other legally protected activity. I
further understand that I am not required to notify Noble before or if I engage
in any such permitted activities.

15.    I acknowledge that offering me the Special Separation Benefit is not an
admission by Noble or the other Noble Parties of any wrongdoing, and in fact
Noble and the other Noble Parties specifically deny any wrongdoing.

16.    I acknowledge that: (i) I have read this Agreement and the attached
February 6, 2020 memorandum from Julie J. Robertson; (ii) by this paragraph,
Noble specifically has advised me to consult an attorney and I have had the
opportunity to consult an attorney; (iii) I received this



--------------------------------------------------------------------------------

General Release Agreement

Page 4

 

Agreement on February 6, 2020, and have had at least 21 days to consider and
fully understand the meaning and effect of my action in signing this Agreement;
(iv) my signing of this Agreement is knowing, voluntary, and based solely on my
own judgment in consultation with my attorney, if any; and (v) I am not relying
on any written or oral statement or promise other than as set out in this
Agreement and the attached February 6, 2020 memorandum from Julie J. Robertson.

17.    This Agreement and the attached February 6, 2020 memorandum from Julie J.
Robertson contain and constitute the entire understanding and agreement between
Noble and me with respect to their subject matter, and may not be released,
discharged, abandoned, supplemented, changed, or modified in any manner except
by a writing of concurrent or subsequent date signed by both an authorized Noble
official and me. This Agreement is governed by and construed in accordance with
the laws of the State of Texas without regard to its rules regarding conflict of
laws. Exclusive venue for purposes of any dispute, controversy, claim, or cause
of action between the parties concerning, arising out of, or related to this
Agreement or my employment with Noble is in any state or federal court of
competent jurisdiction presiding over Fort Bend County, Texas. Nothing in this
Agreement, however, precludes either party from seeking to remove a civil action
from any state court to federal court.

 

AGREED:                           

/s/ Scott W. Marks

   

February 10, 2020

  Scott W. Marks     Date  